Citation Nr: 0334537	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  98-10 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

What evaluation is warranted for right arm thrombophlebitis 
from July 5, 1996?


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard from February 
1982 to December 1988, to include active duty training 
service from April to July 1982.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  During the course of the appeal, the 
veteran's claims file was transferred to the New York RO.  
This matter was previously before the Board in August 2000 at 
which time it was remanded for additional development.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Although the claims file reflects adequate VCAA compliance by 
the RO regarding the notification requirements, the Board 
finds that additional development is necessary before the 
duty to assist has been fulfilled.  In particular, the 
veteran underwent VA examinations in April 2003 that 
indicated the veteran had some right arm weakness.  A VA 
neurologic examination was requested to determine if the 
right arm weakness was etiologically related to the veteran's 
thrombophlebitis.  A notation in the claims file indicated 
that the veteran failed to report for a scheduled 
neurological VA examination.  There is, however, there is 
some question as to whether the notification was addressed 
properly.  The record does not contain a copy of the actual 
notice sent to the veteran informing of his examination.  
Instead, the record includes a copy of an examination request 
worksheet that contains the veteran's mailing address, which 
did not list an apartment number.  Since there is no way for 
Board to determine if the actual notice included the 
apartment number we must presume, based on the worksheet, 
that it did not.  As shown by the record, previous attempts 
to contact the veteran through correspondence without 
inclusion of the apartment number were unsuccessful.

To ensure that the veteran was properly notified of the 
examination, the issue must be remanded.  The veteran should 
be scheduled for another VA examination with notification 
sent to the appropriate address.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or non-VA, who have treated him for 
right arm thrombophlebitis since April 
2003.  After the veteran has signed the 
appropriate releases, any records that 
are received should be associated with 
the claims file.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a written 
notation to that effect should be placed 
in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

3.  After the above development has been 
completed, to the extent possible, the 
veteran should be scheduled for a VA 
neurological examination to determine the 
nature and extent of disability due to 
right arm thrombophlebitis.  The RO must 
ensure that the notification contains the 
veteran's complete address to include his 
apartment number.  If the notice is 
returned as undeliverable, the RO should 
undertake methods previously used to 
obtain the veteran's current address.

The claims folder must be made available 
to the physician for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
examiner should report all neurological 
findings relative to thrombophlebitis of 
the right arm.  In the event the 
physician opines that no such 
relationship exists, then this should be 
stated in the report along with the 
rationale.  If a relationship does exist, 
the examiner should opine whether any 
right arm impairment is compatible with 
paralysis, and whether it is complete or 
incomplete.  In this regard, "incomplete 
paralysis" indicates a degree of lost or 
impaired function substantially less than 
the type picture for complete paralysis 
given with each nerve, whether due to 
varied level of the nerve lesion or to 
partial regeneration.  If the involvement 
is wholly sensory, then that should be 
noted in the report.  Overall, the degree 
of any neurological impairment should be 
characterized in terms of either mild, 
moderate, or severe. 

The examiner must also note whether the 
veteran's right arm thrombophlebitis is 
manifested by persistent edema  that is 
not completely relieved be elevation of 
the arm, with or without beginning statis 
pigmentation or eczema.

The veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications 
must be associated with the claims 
folder.  The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on this claim.

4.  The RO should review the examination 
report to ensure that it is complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.  Upon completion of the requested 
development above, to the extent 
possible, and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should again review the 
claim.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA.  If the benefit sought 
on appeal remains denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.   The appellant has the 


right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




